Citation Nr: 0718866	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-17 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for residuals of a 
gunshot wound of the right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to November 1945 and regular Philippine Army service from 
November 1945 to December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that rating 
decision, the RO denied service connection for hypertension 
and residuals of a gunshot wound of the right shoulder.  The 
veteran's disagreement with that decision led to this appeal.  

The issue of entitlement to service connection for residuals 
of a gunshot wound of the right shoulder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

There is no competent evidence showing the presence of 
hypertension in service or within a year after service, nor 
is there any competent evidence that relates the veteran's 
hypertension to service or any incident of service.  



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in letters to the veteran dated in May 2004 and 
July 2004, prior to the initial adjudication of the veteran's 
service connection claim, the RO explained that to establish 
entitlement to service-connected compensation benefits, the 
evidence must show three things:  (1) an injury in service, a 
disease that began in or was made worse in service, or an 
event in service causing injury or disease; or, evidence of 
presumptive condition within a specified time after service 
(2) a current physical or mental disability; and (3) a 
relationship between his current disability and an injury, 
disease, or event in service.  The RO explained that a 
current disability could be shown by medical evidence or 
other evidence showing he had persistent or recurrent 
symptoms of disability and that a relationship between 
current disability and an injury in service was usually shown 
by medical records or medical opinions.  

In the letters, the RO notified the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency and this might include medical records from the 
military, from VA hospitals, or from the Social Security 
Administration.  The RO notified the veteran that VA would 
make reasonable efforts to get relevant records not held by a 
Federal agency and that this might include medical records 
from private doctors, local governments, or current or former 
employers.  The RO also explained that he must give VA enough 
information about these records so that VA could request them 
from the person or agency that had them and emphasized that 
it was still his responsibility to support his claims with 
appropriate evidence.  The RO also notified the veteran that 
he should complete and return release authorizations for 
doctors or hospitals where he had received treatment and 
notified him that he should tell VA about any additional 
information or evidence that he wanted VA to try to get for 
him.  The RO told the veteran that if there was any other 
evidence or information that he thought would support his 
claim, he should let VA know.  The RO also requested that the 
veteran send any evidence in his possession pertaining to his 
claims.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his service connection claims but 
did not provide notice of the type of evidence necessary to 
establish a disability rating or effective date.  Despite the 
inadequate notice provided to the veteran on the latter 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  In 
this case, the preponderance of the evidence is against the 
hypertension service connection claim, rendering moot any 
question as to disability rating or effective date.  
Conversely, with respect to the claim regarding residuals of 
a gunshot wound of the right shoulder, any defect in notice 
as to disability rating or effective date will be addressed 
by the AMC in conjunction with the development directed by 
the Board in the remand that follows this decision.  

The Board also finds that VA has complied with the VCAA's 
duty to assist a claimant.  In July 2004, in response to VA's 
request for service medical records, the National Personnel 
Records Center (NPRC) furnished a copy of USARCEN Form 632 
dated in April 1965, which states that if made, a record of 
an entrance physical examination was lost or destroyed as a 
result of the war and that any record of a discharge physical 
examination is not available.  Based on the report of NPRC, 
it appears that further requests for service medical records 
for the veteran would be futile.  Therefore, while the Board 
regrets that that no service medical records are available, 
it finds that VA has no further duty to the veteran with 
respect to obtaining them.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) (VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile).  

The veteran has stated that he first started receiving 
medical care for hypertension in 1997, and he has submitted 
private medical records showing a current diagnosis of 
hypertension.  As to any duty to provide an examination 
and/or seek a medical opinion on the hypertension service 
connection claim, the Board notes that in the case of claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Relative to the veteran's hypertension service connection 
claim, the Board finds that, with no competent evidence 
indicating that the veteran's hypertension was present in 
service or in the first post-service year or competent 
evidence that it may be associated with service or any 
incident of service, there is no duty to provide an 
examination or medical opinion.  Id.; see also Wells v. 
Principi, 326 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. 512 (2004).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran relative 
to the hypertension service connection claim, and thus, no 
additional assistance or notification is required.  The 
veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of hypertension will be presumed if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Background and analysis

As noted above, there are no service medical records 
available for the veteran.  Since VA has been unable any to 
obtain any such records that may have existed, it has a 
heightened duty to explain its findings and conclusions.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of the veteran's claim is undertaken with this duty in mind.  
The case law does not, however, lower the legal standard for 
proving a claim but rather increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the appellant.  See Russo v. Brown, 
9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) (Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).  

With the foregoing in mind, the Board has carefully reviewed 
the evidence of record and finds that the preponderance of 
the evidence is against the grant of service connection for 
hypertension.  

The veteran has made no contentions in conjunction with his 
claim for service connection for hypertension.  He has 
submitted an undated Philippine Army form titled Certificate 
of Relief from Active Duty stating he was relieved from 
active duty and the nature and extent of disability was "low 
vital capacity".  When requested to submit or identify 
evidence supporting his claim, the veteran stated that he 
started receiving treatment for hypertension from Cagayan 
Valley Medical Center in 1997 and submitted a July 2004 
medical certificate from that facility stating that he was 
examined and treated for hypertension on that date in 
July 2004.  In addition, the veteran submitted a July 2004 
medical certificate from People's Emergency Hospital in which 
the Medical Officer certified that the veteran was treated 
for hypertension at that facility in November 2003.  Neither 
medical certificate includes a medical opinion as to whether 
the veteran's hypertension is related to service.  

The record includes no other evidence pertaining to the 
veteran's claim of service connection for hypertension.  The 
absence of any treatment records or diagnosis relating to 
hypertension for more than five decades after service is 
significant evidence against the claim.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and evidence of 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The only evidence in support of the claim is the veteran's 
implicit opinion that his hypertension had its onset in 
service, was manifest to a degree of 10 percent or more 
within a year after service, or is causally related to 
service.  The veteran has made no assertions about anything 
that might be regarded as observable symptoms, and the record 
does not show, nor does the veteran contend, that he has 
specialized education, training, or experience that would 
qualify him to opine on medical matters such as diagnoses or 
etiology of medical disorders, and any implicit opinion that 
he had hypertension in service or during the first service 
year, let alone that his current hypertension is causally 
related to service, is therefore entitled to no weight of 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In summary, the Board finds there is no competent evidence 
showing the presence of hypertension in service or within a 
year after service, nor is there any competent evidence that 
relates the veteran's hypertension to service or any incident 
of service.  The Board therefore concludes that the 
preponderance of the evidence is against the claim, and 
service connection for hypertension is not warranted on a 
direct or presumptive basis.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for hypertension is denied.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for residuals of a gunshot wound of the right 
shoulder.  

On his VA Form 21-526, Veteran's Application for Compensation 
and/or Pension, received at the RO in October 2003, the 
veteran indicated he had never before filed a claim with VA, 
and the claims file does not include any rating decision 
dated earlier than the November 2004 rating decision from 
which this appeal arises.  Nonetheless, review of the record 
indicates there may have been an earlier claim for the 
benefit now sought on appeal or at least some earlier contact 
with VA that may have resulted in information or evidence 
relevant to the current claim.  In this regard, in June 2004, 
the veteran submitted a copy of a January 1965 letter from 
him, addressed to VA, in which he stated that relative to his 
gunshot wound incurred during service in World War II, he was 
requesting application forms for disability benefits.  The 
current claims file does not include a 1965 application form 
from the veteran.  

The record also includes a copy of a VA Form 3101, Request 
for Information, dated in February 1965, addressed to the 
Army and originated by VA.  On that form it was stated that 
the claim was an original disability claim and the alleged 
disease or injury was a gunshot wound of the right shoulder.  
VA requested that the service department complete USARCEN 
Form 632 and furnish all extracts of Form 23 executed prior 
and subsequent to June 30, 1946.  In addition, the record 
includes a copy of a USARCEN Form 632, dated in April 1965, 
which, in block 18, indicates that its attachments include 
two Photostats of a certified extract of affidavit, Form 23, 
relative to the injury claimed.  The Board finds no such 
Photostats in the claims file.  In addition, the USARCEN Form 
632 refers to Form 52, 52b, 52d, and WD AGO Form 8027 in 
block 19, which is titled clinical records and/or other 
evidence of treatment for illness or injury.  None of those 
forms is in the file.  

In August and October 2004, the RO made requests for the 
veteran's claims file from the Veterans Benefits 
Administration records center in St. Louis; the RO received a 
negative reply in October 2004.  The current claims file 
includes a November 2004 printout of a computer screen 
showing that service connection had previously been denied 
for malaria because there was no diagnosis of such.  

All of the foregoing suggests that a claims file may have 
been established for the veteran at some time in the past.  
Further action should be taken to attempt to retrieve any 
prior claims file.  If a prior claims file is not found, or 
if a prior claims file is found but does not include the 
Photostats of the certified extract of affidavit, Form 23, or 
does not include Form 52, 52b, 52d, and WD AGO Form8-27 
referenced on the USARCEN Form 632, dated in April 1965, 
action should be taken to attempt to obtain copies of such 
from NPRC.  

In addition, the Board notes that among the veteran's 
submissions in June 2004 was an August 1996 joint affidavit 
from a married couple who stated that they served with the 
veteran in "E" Co, 2nd Bn, 11th Inf, USAFIP NL and that the 
veteran was with them in all military operations against the 
enemy up to the surrender of the Japanese forces in the 
Philippines.  The veteran also submitted a March 2005 
affidavit from a fellow serviceman who said he was inducted 
into service in April 1945 and was assigned to "E" Co. 2nd 
Bn 11th Infantry, USAFIP NL.  He said that the veteran was 
hit and wounded by the Japanese and was hospitalized at 
Bayombong Provincial Hospital at Bayombong, Nueva Vizcaya.  
The fellow serviceman said that he (the fellow serviceman) 
was transferred from his former unit to the Mq & Mv. Sv. Co. 
11th Infantry before his discharge from service.  In order to 
make an informed judgment about the credibility of the 
statements of all of these affiants, the Board will request 
that action be taken to confirm their statements concerning 
their service assignments.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran has not 
been provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, the veteran must be provided proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs him that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:
        
1.  Take action to obtain any prior 
claims file that may exist for the 
veteran and, if such is found, associate 
it with the current claims file.  All 
actions should be documented fully in the 
claims file.  

2.  If a prior claims file is not found, 
or if a prior claims file is found but 
does not include Photostats of the 
certified extract of affidavit, Form 23, 
referenced in block 18 of USARCEN Form 
632, dated in April 1965, or does not 
include Form 52, 52b, 52d, and WD AGO 
Form 8-27 referenced in block 19 of the 
same form, take action to obtain copies 
of those documents from NPRC.  All such 
actions should be documented fully in the 
claims file.  

3.  If a prior claims file is obtained 
and it is determined that the claim of 
entitlement to service connection for 
residuals of a gunshot wound of the right 
shoulder has been adjudicated previously, 
notify the veteran of the disposition of 
the claim.  If the claim was denied, 
notify the veteran about new and material 
evidence needed to reopen the claim and 
of the evidence necessary to substantiate 
the underlying claim.  

In any event, send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that notifies him of 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition, request that the veteran 
submit or identify evidence (with any 
necessary release authorizations) 
verifying the service assignments and 
dates of those assignments in E Co. 2nd 
Battalion 11th Infantry for the affiants 
who prepared the joint affidavit dated in 
August 1996 and the affiant who prepared 
the affidavit dated in March 2005.  

4.  Then, if a prior claims file is found 
and it is determined that the claim for 
service connection for residuals of a 
gunshot wound of the right shoulder has 
been denied previously and that decision 
is final, adjudicate the issue of whether 
new and material evidence has been 
presented to reopen the claim of 
entitlement to service connection for 
residuals of a gunshot wound of the right 
shoulder and, if so, whether the claim 
may be granted.  

Alternatively, if a prior claims file 
cannot be found, undertake any additional 
development indicated by the state of the 
record and then readjudicate entitlement 
to service connection for residuals of a 
gunshot wound of the right shoulder.  

If the benefit sought on appeal remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


